Appeal from a judgment of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), rendered January 3, 2013. The judgment convicted defendant, upon his plea of guilty, of burglary in the first degree (two counts), robbery in the first degree (two counts), criminal mischief in the third degree and grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, two counts of burglary in the first degree (Penal Law § 140.30 [3], [4]) and two counts of robbery in the first degree (§ 160.15 [3], [4]) in connection with a home invasion robbery. Contrary to the contention of defendant, the record establishes that his waiver of the right to appeal was knowing, intelligent and voluntary (see People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver encompasses his contention concerning the severity of the sentence (see id.).
Present — Scudder, PJ., Smith, Peradotto, Sconiers and Whalen, JJ.